DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 03/27/2020, has been received, entered and made of record. Currently, claims 1-19 remain pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani US 2017/0223127 A1 in view of Yin US 2017/0168805 A1.

With respect to claim 1, Matsutani discloses a non-transitory computer-readable medium storing computer-readable program instructions executable by a controller (fig.2, CPU 110) of a mobile terminal (fig.2, mobile terminal device 100), the mobile terminal comprising a display (fig.2, display unit 150) and a communication interface (fig.2, communication interface 160) configured to perform data communication with a server (fig.1, push notification delivery server 300), the program instructions being configured to, when executed by the controller (¶ 0009 and ¶ 0023-¶ 0025), cause the controller to: 
      control a device (fig.1, printer 200) to perform image data processing (¶ 0026 and ¶ 0041) (Note: the CPU 110 transmits a print command to the printer 200 via the communication interface 160, and as a result, the printer 200 executes a printing process based on the print command received from the mobile terminal device 10); 
      in response to receipt of an update notification from the server via the communication interface, obtain the received update notification, the update notification representing that the program instructions are updatable to a new version (¶ 0048 and ¶ 0052-¶ 0053) (Note: the CPU 110 of the mobile terminal device 100 receives the push notification from the push notification delivery server 300, wherein the push notification includes information specifying an update of the current firmware version of the printer 200 to a specific version); 
      determine whether user informing conditions concerning the obtained update notification are satisfied, the user informing conditions being satisfied depending on the urgency level (¶ 0053, ¶ 0055-¶ 0056, and ¶ 0073) (Note: the CPU 110 determines whether outputting conditions (user informing conditions) concerning the obtained update notification are met, wherein the mobile terminal device 100 can selectively output push notifications having high relevance or urgency to the user); and 
(fig.11 and ¶ 0067) (Note: when outputting conditions (user informing conditions) concerning the obtained update notification are met, the CPU 110 outputs (displays) the notification concerned with upgrading the version of the printer firmware on the display unit 150). 
     Matsutani fails to explicitly disclose the update notification containing urgency level information, the urgency level information representing an urgency level showing how urgently the program instructions need to be updated to the new version, and the user informing conditions being satisfied depending on the urgency level represented by the urgency level information.
    However, in the same field of endeavor of mobile terminal art, Yin discloses the update notification containing urgency level information, the urgency level information representing an urgency level showing how urgently the program instructions need to be updated to the new version, and the user informing conditions being satisfied depending on the urgency level represented by the urgency level information (¶ 0019-¶ 0022 and ¶ 0029-¶ 0033) (Note: Yin discloses a system update message (update notification) including version information and system update type that indicates the urgency degree and importance degree (ordinary type indicates an update with a medium importance degree, which may be upgraded by the user at idle time; urgent type indicates that the system update is an important update and the user should install the upgrade package as soon as possible; forced update type indicates that the system has a big vulnerability and security risk and the user must carry out upgrade the first 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to include in the update notification of Matsutani a urgency level information, the urgency level information representing an urgency level showing how urgently the program instructions need to be updated to the new version, and the user informing conditions being satisfied depending on the urgency level represented by the urgency level information, as taught by Yin. The suggestion/motivation for doing so would have been to reduce load on the mobile terminal when determining urgency level and to increase the performance of the update notification system. Therefore, it would have been obvious to combine Matsutani with Yin to obtain the invention as specified in claim 1.

With respect to claim 2, Matsutani in view of Yin discloses the non-transitory computer-readable medium according to claim 1. Matsutani further discloses 
      wherein the program instructions are further configured to, when executed by the controller, cause the controller to control at least one control target device (fig.1, printer 200) including the device to perform image data processing, the at least one control target device being specified from among a plurality of types of devices controllable via the program instructions (¶ 0082) (Note: the mobile terminal device 100 is configured to control a plurality of printers 200), 
      wherein the update notification contains update-influenced device information representing one or more update-influenced devices that are influenced by updating of (¶ 0052) (Note: The outputting conditions include at least a printer model condition that requires that the model of the target printer 200 match a specific model as an outputting condition for push notifications), and    
      wherein the user informing conditions include a condition that the at least one control target device is included in the one or more update-influenced devices represented by the update-influenced device information (¶ 0054-¶ 0055) (Note: the CPU 110 of the mobile terminal device 100 determines whether the printer model condition is met by referencing the model name entry in the printer information PI stored in the storage unit 120. Thus, if the CPU 110 determines that the printer model condition is not met, the CPU 110 determines that the outputting conditions are not met). 

With respect to claim 4, Matsutani in view of Yin discloses the non-transitory computer-readable medium according to claim 1. Yin discloses wherein the urgency level information represents one of a plurality of different urgency levels showing how urgently the program instructions need to be updated (¶ 0021) (Note: Different types indicate the urgency degree and importance degree of different system updates. For example, the ordinary type of system update indicates an update with a medium importance degree, which may be upgraded by the user at idle time; the urgent type indicates that the system update is an important update and the user should install the upgrade package as soon as possible; the forced update type indicates that the system has a big vulnerability and security risk and the user must carry out upgrade the first time), and 
(¶ 0030-¶ 0032) (Note: the user is informed of the system update based on the urgency degree and importance degree. That is, information push unit 630 pushes system update information when the update type is an urgent or forced update).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the update notification of Matsutani with a concept wherein the urgency level information represents one of a plurality of different urgency levels showing how urgently the program instructions need to be updated and wherein the program instructions are further configured to, when executed by the controller, cause the controller to determine whether the user informing conditions are satisfied, based on the urgency level represented by the urgency level information, as taught by Yin. The suggestion/motivation for doing so would have been to prevent the omission of an update and efficiently perform the update. Therefore, it would have been obvious to combine Matsutani with Yin to obtain the invention as specified in claim 4.

With respect to claim 10, the same ground of rejection provided for claim 1 is applicable herein. Matsutani further discloses a mobile terminal (fig.2, mobile terminal device 100) comprising: 
    a display (fig.2, display unit 150); 
(fig.2, communication interface 160) configured to perform data communication with a server (fig.1, push notification delivery server 300) (¶ 0023-¶ 0025); 
    a storage (fig.2, storage unit 120) storing program instructions (¶ 0025); and 
    a controller (fig.2, CPU 110) configured to execute the program instructions (¶ 0026).

With respect to claim 11, the same ground of rejection provided for claim 2 is applicable herein. 
With respect to claim 13, the same ground of rejection provided for claim 4 is applicable herein. 
With respect to claim 19, the same ground of rejection provided for claim 1 is applicable herein. 
Allowable Subject Matter
Claims 3, 5-9, 12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 3, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “wherein the program instructions are further configured to, when executed by the controller, cause the controller to, after controlling each control target device, store control log information into the storage, the control log information containing the at least one control target device each associated with a control time when each control target device was controlled to perform image data processing, and wherein the user informing conditions include a condition that an update-influenced device, among the one or more update-influenced devices represented by the update-influenced device information, is contained in the control log information and was controlled to perform image data processing within a particular period of time before the receipt of the update notification.”
Claims 5-7 are objected based on their dependency to claim 3.
Referring to claim 8, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, “wherein the update notification contains prohibited-function information representing at least one function to be prohibited from being controlled via the program instructions until the program instructions are updated, among one or more functions of the device that are controllable via the program instructions, and wherein the program instructions are further configured to, when executed by the controller, cause the controller to prohibit the at least one function represented by the prohibited-function information contained in the obtained update notification from being controlled until the program instructions are updated.”
Claim 9 is objected based on its dependency to claim 8.
Referring to claim 12, the same reason applied to claim 3 is applicable herein and claims 14-16 are objected based on their dependency to claim 12.
Referring to claim 17, the same reason applied to claim 8 is applicable herein and claim 18 is objected based on its dependency to claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675